 In the Matter of NEPTUNE METER COMPANYandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. 2-C-5701.-Decided March 6,1946DECISIONANDORDEROn June 16, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set out in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent and the IEA filedexceptions to the Intermediate Report and supporting briefs.OnDecember 4, 1945, the Board heard oral argument at Washington,D. C., in which the respondent, the IEA, and the Union participated.The Board has considered the rulings of the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following qualifications :1.In Section II, 2, of his Intermediate Report, the Trial Examinerfound that most or all of the IEA initiation fees were collected byERO representatives or officers inside the respondent's plant.Weagree with the Trial Examiner that most or all of the IEA initiationfeeswere collected by ERO representatives or officers but do notadopt his finding that all such collections were made inside the plant.2.The Trial Examiner also found that Curra, an ERO representa-tive, collected a substantial amount of IEA initiation fees duringworking hours. In arriving at this finding the Trial Examiner relieson the undisputed testimony of Curra that he made such collection,and that he was assisted in this task by Pitri, a member of the EROgrievance committee, and the fact that Pitri was not called as awitness.Subsequent to the oral argument before the Board at Wash-ington, D. C., the IEA filed with the Board a motion to reopen the66 N. L.R. B., No. 33.292 NEPTUNEMETERCOMPANY293record to adduce the testimony of Pitri. In this motion the IEAavers that Pitri will deny that he ever participated, either with Curraor alone, in the collection of IEA initiation fees or in any other IEAactivities.The IEA does not offer to adduce any testimony to refuteCurra's testimony that he, Curra, made such collections.Nor doesthe IEA make any reasonable showing as to why it failed to adducePitri's testimony at the time of the hearing before the Trial Exam-iner.The Union has filed with the Board a brief in opposition tothe granting of this motion.The testimony which the IEA offersto adduce does not, in our opinion, discredit the undisputed testi-mony that such collections were made during working hours byCerra, a witness whom the Trial Examiner also credits in otherrespects.We accordingly adopt only that portion of the Trial Exam-iner's finding relating to the collection by Curra of IEA fees duringworking hours and do not rely on his finding that Pitri assistedCurra in such collection.Under all the circumstances, and in viewof the absence of any reasonable showing by the IEA concerningits failure to adduce the testimony of Pitri at the hearing before theTrial Examiner, the motion of the IEA is hereby denied.The RemedyHaving found that the respondent has engaged in certain conductviolative of the Act, we shall order it to cease and desist from engag-ing in such conduct.We shall also order the respondent, for thereasons hereinafter set forth not to recognize or deal with any labororganization unless and until such labor organization shall havebeen certified by us as the statutory collective bargaining representa-tive of the employees.Beginning with the formation of the Con-gress of Neptune Meter Company, herein called the Congress, in1919, the respondent has manifested an intent to bargain collectivelyonly with organizations of its own creation or their successors.Thus, after the effective date of the Act, the respondent recognized,first, the Congress, then, the Employees' Representative Organiza-tion, herein called the ERO, which we have found to be a successorto the Congress,' and lastly, the IEA, found to be a successor herein.From 1937 to 1945, the respondent continuously had written agree-ments covering wages, hours, and other conditions of employmentwith the ERO and IEA, respectively, thereby making most effectiveits assistance to its chosen instruments.While thus treating withthe successors of its own creation, the Congress, it is significant thatthe respondent refused to entertain a demand by a legitimate unionfor representation of its foundry workers until such union were1SeeMatter of Neptune Meter Company,58 N. L. R.B. 1240. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertified by the Board, thus evincing a desire to frustrate true self-organization among its employees.Because of the respondent'spersistent predilection for treating with organizations existing inviolation of Section 8 (2) of the Act and thereby thwarting attemptsat self-organization for collective bargaining among its employees,we are convinced that, in order to protect the employees' rights guar-anteed by Section 7 of the Act, we must order the respondent to ceaseand desist from recognizing or dealing with any labor organizationunless and until such labor organization shall have been certifiedby us as the collective bargaining representative of the employees.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Neptune Meter Company.New York City, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Contributing support to Independent Employees Association,or any other labor organization of its employees;(b)Recognizing Independent Employees Association, or anysuccessor thereto, as the representative of its employees for the pur-pose of dealing with it concerning grievances, labor disputes, wages,ratesofpay,hours of employment, or other conditions ofemployment;(c)Giving effect to any and all contracts, supplements thereto,or modifications thereof, with Independent Employees Associationor any successor thereto;(d)Recognizing or dealing with any other labor organization asthe representative of its employees concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment unless and until such labor organization shall havebeen certified by the Board as such representative.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Independent Employees Asso-ciation as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment, and completely disestablish said Independent Em-ployees Association as such representative;(b)Post at its plant at Long Island City, New York, copies ofthe notice attached hereto marked "Appendix A." Copies of said NEPTUNE METER COMPANY295notice, to be furnished by the Regional Director of the SecondRegion, shall, after being duly signed by the respondent's represen-tative, be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, orcovered by any other material;(c)Notify the Regional Director for the Second Region in writ-ing, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPURSUANT TOA DECISION AND ORDERof the National Labor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, we hereby notifyour employees that :We hereby disestablish Independent Employees Association as-the representative of any of our employees for the purpose ofdealing with us concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other conditions ofemployment, and we will not recognize it or any successorthereto for any of the above purposes.We will not recognize or deal with any other labor organizationas the representative of any of our employees concerning griev-ances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment unless and until such labororganization shall have been certified by the Board as the rep-resentative of such employees.We will not contribute support to Independent Employees Asso-ciation or any other labor organization.NEPTUNE METER COMPANY,Employer.Dated .................. By.............................. .....(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTLeon Novak, Esq.,for the Board.Simpson, Thacher & Bartlett, Esqrs., by Edward L. Coffey, Esq,of NewYork, N. Y., for the Respondent.Prank Schemer, Esq., by Mildred RothandJames J. Conroy,of New York,N. Y., for the C. I. O.Sweet& Sweet,byIrving Sweet, Esq.,of New York, N. Y., for the I. E. A.STATEMENT OF THE CASEUpon a charge duly filed on November 21, 1944, by United Electrical, Radio& Machine Workers of America, CIO, herein called the CIO, the National LaborRelations Board, herein called the Board, by the Regional Director for theSecond Region (New York, New York), issued its complaint dated March22, 1945, against Neptune Meter Company, New York, New York, herein calledthe Respondent, alleging thatthe Respondenthad engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section8 (1) and (2) and Section2 (6) and(7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint, togetherwith notice of hearing thereon, were duly served upon the Respondent, theCIO, the Employees Representative Organization, and the Independent Em-ployees Association,With respect to theunfair labor practicesthe complaint alleged, in substance,that the respondent initiated, formed, and sponsored labor organizations known,successively, as the Congress, the Employees Representative Organization, calledherein the ERO, and the IndependentEmployeesAssociation, called herein theIEA, and thereby engagedin conduct in violation of Section8 (1) and (2)of the Act. In its dulyfiled answer,the Respondent denied that it had engagedin the alleged unfair labor practices.A petition of the IEA for interventionhaving been duly filed withand grantedby the Acting Regional Director, theIEA filed an answer to the complaint,insofaras it concerned the IEA, denyingthat the IEA was initiated, formed, and sponsored by the Respondent.Amotion for a bill of particulars duly filed by the Respondentwas granted inpart, denied in part.Upon due notice,a hearingwas held on April 19, 20, 21, and 23, 1945, atNew York, New York, beforethe undersigned,the Trial Examiner duly desig-nated by the Chief Trial Examiner. The Board, the respondent, the CIO, andthe IEA were representedat andparticipated in the hearingFull oppor-tunity to be heard, toexamine and cross-examinewitnesses, and to introduceevidence hearing on the issues was afforded all parties. At the conclusion of theBoard's case, theundersigned denied,without prejudice to itsrenewal at alater point in the hearing, a motion by the respondent and the IEA, respectively,to dismiss the complaint.At the close of the hearing, the undersigned reservedruling on motions by the sameparties to dismiss thecomplaint.These motionsare disposed of in the body of the Intermediate Report,At the close of thehearing the undersignedgrantedwithout objection a motion of the Board'sattorney to conformthe pleadingsto the proof.Oral argument, in whichthe Board, the respondent, and the IEA participated, was had before the under-signed atthe close of thehearing.Thereafter,the respondentand the IEAfiled briefs with theundersigned. NEPTUNE METERCOMPANY297Upon the entire record in the case and from his observation of the witnesses,the undersigned makes, in addition to the above, the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTNeptune Meter Company is a New Jersey corporation having its principaloffice at New York, New York, and its plant at Long Island City, New York—where it is engaged in the manufacture, sale, and distribution of liquid metersand related products.During the year ending October 24, 1944, the respondentpurchased raw materials valued in excess of $1,000,000, of which approximatelyfiftypercent was transported to its Long Island plant through channels ofinterstate commerce.During the same period, the respondent manufacturedat its Long Island plant products valued at in excess of $1,000,000 of whichapproximately fifty percent was transported from its plant through channelsof interstate commerceThe respondent concedes that it is engaged in com-merce within the meaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliated with theCongress of Industrial Organizations, and Independent Employees Association.unaffiliated, are labor organizations, admitting to membership employees ofthe respondent.Congress of Neptune Meter Company and Employees Repre-sentative Organization, unaffiliated, were labor organizations admitting to mem-bership employees of the respondent.1.The Congress and the ERO1In 1919, the Respondent caused to be formed among its employees a labororganization called the Congress of Neptune Meter Company. "The Congress,in brief, consisted of a House of Representatives, Senate, and Cabinet."TheHouse was composed of representatives of non-supervisory employees of thevarious departments.The executive power of the Congress was vested in theCabinet which was composed of representatives of the directors and officersof the RespondentMembership in the Senate required the recommendationof the Cabinet and a majority vote of the Senate.Membership of employeesin the Congress was automatic, carried no obligation to pay any fees or dues,and no meetings of the general membership were ever held. Representativeswere paid for time spent in connection with the business of the Congress, andallmeetings of the Congress were conducted on Respondent's premises withRespondent's permission.Various expenses of the Congress were paid by theRespondentThe Congress clearly was the "creature" of the RespondentThe Act became effective on July 5, 1935. Beginning August 1, 1935, theRespondent initiated, formed, and fostered the Employees Representative Or-ganization, herein called ERO, a successor labor organization to the CongressThe constitution of the ERO, similar in most respects to that of the Congress,provided for the election of officers and of two representatives from each depart-1Findings relatii e to the Congress and the ERO are based on the Board's Decisionand Order in a prior case,Matter of Neptune Meter Company,58 N. L. R. B. 1240. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDment.No dues or fees were imposed on or collected from the membership ;there was no provision for meetings of the general membership, and none wereheld.Meetings of the representatives and officers were held on company timeand property, and ERO representatives were paid by the Respondent for timespent attending meetings and for other time used in connection with the busi-ness of the ERO. The Respondent provided other assistance to the ERO,such as the free use of its printing and mimeographing machine, supplies ofpaper and other equipment necessary for the preparation of ballots and theminutes of meetings.The ERO was permitted to post whatever notices itdesired on Respondent's bulletin boards.The Respondent and the ERO exe-cuted a contract in 1937, and annually thereafter until 1944.The ERO, likeits predecessor, was formed, sponsored, and dominated by the Respondent.Beginning July 10, 1944, the Board conducted a hearing on its complaintalleging that the Respondent had interfered with and dominated the organiza-tion and administration of the Congress and the ERO1 On September 6,1944, the Trial Examiner issued his Intermediate Report recommending,inter(ilia,disestablishment of the ERO.Under date of September 21, 1944, the Re-spondent notified the Regional Office of the Board that it would comply withthe recommendations of the Trial Examiner, and on the same date posted no-tices of disestablishment.On October 21, 1944, the Board issued its Decisionand Order in the case, in which it adopted the findings and recommendationsof the Trial Examiner. It is not disputed that the Respondent posted thedisestablishment notices required by the Board's order.2.Inception and organizationof the IEAPrior to the issuanceof the TrialExaminer'sReport in the prior case andthe subsequentposting of the disestablishment notice, noted above, there hadbeen formed among Respondent'semployees an organization known as Inde-pendent EmployeesAssociation,hereincalled TEA, which the Board now allegesIsa successor organizationto the ERO, and, like its predecessor, companydominated.On June 15, 1944,there was a meetingof ERO representatives and officers inRespondent's plant duringworking hours.Alexander Landi, president of theERO, who presided over the meeting, testified that it was attended by sub-stantiallyall ERO representatives.At this meeting Land!, who had been servedwith a copyof the Board's complaintand notice of hearing In the prior case,advised those present ofthe character of the Board's complaint.Opinion wasexpressedthat If theBoard orderedthe disestablishment of the ERO, It wouldbe becausethe ERO heldItsmeetingson company property.A motion wasmade and adoptedto take a vote among the employees whether or not tocontinue the ERO with meetings on the "outside"Minutes of this meetingwere posted on Respondent's bulletin boards, as were all minutes of the ERO.On June 20,a notice signedby Landi as president of the ERO, with sampleballot attached,announcingthat a vote would be taken on the following day,was posted in the plant.The ballot bore the following text :Do you wantto continuewith the present Employees' RepresentativeOrganization with meetingsbeing held on the outside?YesNo-The noticefurthergave the namesof ERO representatives designated by Landito take up the vote.9Matter ofNeptuneMeter Company,58 N. L. ji B. 1240. NEPTUNE METERCOMPANY299The balloting was conducted by the ERO on the followingday, in the plantduring working hours, and resultedin a largemajority of employeesvoting inthe affirmative.On June 22, there was a further meeting of ERO representatives and officers,presided over by Landi.At this meeting the results of the balloting wereannounced, and Landi appointed an "Organizing Committee" composedof FrankMendicino, Alfred Koopman, Joe Sklenka, Frank Hopp, and Andrew Curra,all representatives or officers of the ERO 3 The minutes of themeeting recordthat the committee was appointed "On the basis of the results of the votingyesterday to continue our Organization with meetings to be heldon the out-side" and that its function was to "draw up theplans and present them to-theEmployees at a mass meeting so as everyone can voice theiropinion on theplans."The minutes of this meeting were also posted on the Respondent'sbulletin boards.According to Landi, the "Organizing Committee"appointed by him on June22 never functioned. It is undisputed, however, that the same persons namedby Landi as the Organizing Committee, with the addition of VincentDauwalter,secretary of the ERO, and Eric Morgan, an ERO representative,were Instru-mental in the formation of the IEA.Koopman, chairman of the grievance committee of the EROsince 1942,' anERO representative, and a member of the EROconstitution committee, wasnamed chairman of the committee appointed by Landi.He also testified thatthis committee never functioned.He further testified that he attended theBoard hearings in the prior case, and during the course of the hearinghad dis-cussions outsidethe hearing room withMorgan,Sklenka, Dauwalter, Hopp,Mendicino, and Curra, and that asa result of these discussions it was decidedthat in order to comply with the requirements of the Act, it would benecessaryto form a "new"organization.On July 13, the day followingthe close of thehearing inthe priorcase, Koopman,Morgan,Dauwalter,Hopp,Mendicino, andCurraand Sklenka,°called hereinafter the Committee,met outside the Respon-dent's plant at the lunch hour.Koopman testified that he "tookit upon him-self" togive reasonswhy itwas necessarythat theyform "a brand neworganization."Itwas agreed that the Committee, characterized by Koopmanas a "brand new organizing committee," with the assistance of other employeeswhom they would designate,would solicitinitiationfees of $1.00 each fromthe employees to financethe new organization.Koopman testified concerningthe solicitation of fees : "Theywere to start,well, fromthatmomenthenceforth."Beginningthatsame day and within a period of a few days,a total ofapproximately $700 ininitiation feeswas collected by the Committeeand thosedesignated by it as assistants.The fees whenand as collected were turnedover to Dauwalter, then secretary of the ERO.It is clear that most or allof the collections weremade inside Respondent's plant,and that thecollec-tions weremade for themost part by ERO representatives or officers.Koopman3Landi testified:"I appointed this committee to reorganize the present organizationsince we were going to have a complete change,although it is still the same organization."Landi testified:"The Grievance Committee was the sole bargaining agency of theentire organization."Koopman testified concerning the Grievance Committee, "well,they were the cure-all, they handled everything."6 Curra testified thathe was advised of the meeting by Sklenka,and named Sklenka,Koopman, and Morgan as having attended the meeting outside the plant.Koopmannamed Curra,Morgan,Dauwalter,Hopp,and Mendicino,and himself as being presentat the meeting 300DECISIONS- OF NATIONAL LABOR RELATIONS BOARDtestified that he "contacted"the employees in his "immediate vicinity"duringthe lunch hour,"and asked them if they wished to contribute a dollar to theformation of a new union." Curra testified that he collected fees from 40 to 50employees during working hours.He was assisted by another employee,Pitri,a member of the ERO grievance committee.These collections were made inthe departments which Curra served as an ERO representative.Koopmanand Curra were the only members of the Committee who testified. Pitri wasnot called by any parties as a witness.The undersigned is convinced and finds,on the basis of Curra's undisputed testimony,that a substantial amount of feeswas collected during working hours.Curra testified that during the period in question,he sold war stamps inthe plant during working hours on pay days, and that the day he collectedinitiation fees was a pay day. The Respondent argues therefrom that it maynot properly be charged with knowledge that Curra was engaged in collectinginitiation fees.Curra further testified, however, that on this occasion headvised his foreman that he could not collect for war stamps and that his fore-man designated another employee to serve in that capacity.This testimony,not disputed, is credited. It further appears that Curra, accompanied by Pitri,openly canvassed the two departments of which Curra was an ERO repre-sentative, during working hours.The undersigned is unable to believe thatall of this activity was carried on inside Respondent's plant, some of it duringworking hours, without Respondent's knowledge of its nature and purposeThere is no evidence, however, that any supervisor or officer of the Respondentactively participated in the collections, or made financial contributions thereto.On July 19, there was a special meeting of ERO representatives and officersheld in Respondent's plant during working hours.Koopman testified that heasked Landi to call this special meeting, and that he told the assembled repre-sentatives of the formation of a "brand new organizing committee " He furthertestified that Landi stated at this meeting, "Of course, this means that weI i lieERO] will have no further meetings, and this is the end," and that whileno formal vote of dissolution of the ERO was taken, it was understood by thosepresent that the ERO was disbanded. According to Koopman, no minutes weretaken of the meeting and the employees were advised of it solely by verbalcommunication. It is clear from the entire record that this was in fact thelastmeeting of the ERO as an organized body.On or about July 20, Koopman and others of the Committee met at the lawoffices of Sweet & Sweet, the IEA counsel in the present proceeding, wherethey were advised in matters of organizational procedure. It appears thatat this conference,a name was chosen for the new organization and arrange-ments were made for holding an organizational meeting.Application cardsformembership in the IEA were printed on or about August 5, and werethereafter distributed among employees who had paid the $1.00 initiation fee.Curra testified that he distributed some of the cards during working hoursto employees who came to him and asked for them, but admitted that Koop-man instructed him to distribute the cards during the lunch hour and thatfor the most part he did so. The undersigned is convinced and finds that allexcept an inconsequential number of these cards were distributed outsideworking hours.On August 29, the Committee caused to be published and distributed toemployees outside the plant, a circular announcing "The initial organizationmeeting ofthe newly formed NEPTUNE EMPLOYEES ASSOCIATION . . ."'Apparentlythiswas the name tentatively chosen by the organization later calledthe IEA. NEPTUNE METER COMPANY301on the following day, after working hours, at a public hall some two blocksremoved from Respondent's premises.This circular was signed "OrganizingCommittee," and the names of Mendicino, Koopman, Sklenka, Morgan, Hopp;Curia, and Dauwalter were listed under that designation.The first organizational meeting of the IEA was held on August 30, asannounced in the circular distributed on the prior day. It was attended byseveral hundred employees.The minutes of the meeting record that it was"called to order by Mr. Koopman, Chairman of the Organizing Committee, whomade a short talk on the reasons why this meeting had been called." Koopman,during the course of his remarks, stated that it was his conclusion after attend-ing the Board hearing in the prior case, that in order to comply with the Actitwas essential that there be a new organization, distinct from the ERO,which should finance itself and hold its meetings and conduct its business offof company property and outside working hours.Koopman also presidedduring the ensuing election of temporary officers who were to hold offige untilan election had been held for choosing of permanent officers.Of those electedas temporary officers, only Dauwalter, who was elected temporary treasurer,and Rita Mazeika, who was elected temporary secretary, appear to have beenofficers of, or otherwise prominent in, the ERO.°Koopman and Landi werenominated for office but declined the nominations.' The temporary officers thuschosen held office until January 1, 1945, when permanent officers were installed.The constitution and by-laws of the IEA were read and adopted at a subsequent meeting held on October 4These provided,inter alia,for an election ofpermanent officers annually in December; membership qualifications limitingmembership to non-supervisory employees of the Respondent; initiation feesand monthly dues ; the election of departmental shop stewards ; and regularmonthly meetings of general membership except during July and August.3Respondent's recognition of the IEA and execution of a contract with itOn September 5, 1944, the IEA notified the Respondent in writing that itrepresented a majority of employees and requested a conference for purposesof establishing its claims for recognition.Pursuant thereto there was a meetingof representatives of the Respondent and the IEA on September 14.At thismeeting the IEA demanded recognition as exclusive bargaining representative.The Respondent, on advice of its attorney, refused the demand.On October 6, Alphonse Stein, a business representative of the InternationalMolders and Foundry Workers of North America, an affiliate of the AmericanFederation of Labor, herein called the Molders, called on the Respondent andrequested recognition and bargaining rights for employees of Respondent'sfoundry.Itwas Stein's credited testimony that he told Dante E. Broggi,Respondent's vice president in charge of manufacturing, with whom he con-ferred, that he "thought" the Molders represented a majority of foundryemployees.Broggi advised Stein that the Respondent would recognize andbargain with the Molders only if the latter was certified as bargaining repre-sentative by the Board. Thereafter, on October 2, 1944, Stein filed a petitionfor certification with the Regional Office of the Board.The Board has takenno action thereon.'Dauwalter was ERO secretary at the time of its last meetingMaieilza had previ-ously served as ERO secretary.g The Committee which sponsored the IEA had been advised by its attorney thatif the officers of the EROheldoffice in the IEA it might lead to charges of companydomination. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder date of October 5, the TEA again requested in writing Respondent'srecognition of It as exclusive bargaining representative of Respondent's em-ployees.The letter referring to the prior conference on September 5, stated :At that time it was felt by your attorneys that recognition would bepremature in view of the pending litigation before the National Labor Rela-tions Board. Since then, a decision has been rendered by the Board order-ing the disestablishment of the former organization, and we note fromnotices which you have placed on the bulletin boards of the company thatyou have complied with the direction of the Board.'The letter further stated that the TEA represented an "overwhelming majority"of employees, and that the TEA was "again willing to submit to you proof ofour membership . . ."In response to this letter, a second meeting of Respondent and TEA repre-sentatives took place on October 12.Harry Furhank, temporary president ofthe TEA, testified that the then officers of the TEA acted as a committee tonegotiate for recognition. In addition to these officers, the TEA was representedat the October 12 conference also by Koopman, Dauwalter, and, perhaps othersprominently identified with the ERO.10This meeting was held at the offices ofRespondent's attorneys.Respondent was represented, in addition to Its counsel,by Broggi and Charles Bachman, the latter its labor relations director.Atthismeeting, the TEA pressed Its claims for recognition.The Respondent atfirst refused, apparently on advice of counsel, but later, after a conferenceaway from TEA representatives, agreed to recognize the TEA provided It wasable to substantiate Its claim of majority representation.The TEA agreed tosubmit its membership cards for a check against the names appearing onRespondent's current pay roll.On October 14, there was a further meeting, in the offices of Respondent'scounsel, of Respondent and TEA representatives for the purpose of the cardcheck previously agreed upon.Broggi testified that the TEA submitted morethan 600 membership cards bearing the signatures of employees whose namesappeared on Respondent's current pay roll.31 He further testified that as of thatdate there were approximately 775 employees eligible for membership in theTEA.On the basis of this card check, the Respondent executed a written recog-nition agreement with the TEA, bywhichit recognized the TEA as exclusivebargaining representatives of its non-supervisory production employees.Following the Respondent's recognition of the TEA there were several bar-* The Board had not onthis date issued its decision in the case, but the Trial Ex-aminer's IntermediateReport was issued on September 6 and pursuant to its recom-mendations the respondent had onSeptember 21 posted disestablishment notices of theERO.1° Broggi testified that Koopman, Dauwalter, and Hopp were among those represent-ing the TEAat theSeptember 14 meeting, and that Curra and Dauwalter were amongthose present at theOctober 12 meetingHarry Furbank, temporary president of theIRA, named Koopman, Curra, andMorgan as havingattended the first meeting at the of-fices of Respondent's counsel.Koopmantestifiedthat he was appointed on the committeeto negotiate for recognitionthiscommitteethatwent over thelasttime, so I have started a new committee to goover and really force theissue . . .Iwould like you to come along, because you havebeen up on all of thesethings.You are well aware of everything that'is going on .. .I think you would be an important man to have with us " It is clear therefrom thatKoopmanserved on the committee which met with respondent on October 1211 Since the Committee headed by Koopman had collected some 700 initiation fees,and membership cardsin the IRA were thereafter distributed among those who hadpaid such fees,there is no doubtthat the TEA wasableto furnish in excess of 600 cardson the occasion of the card check. NEPTUNE METER COMPANY303gaining conferences between these parties on a contract.Minutes ofa regularmeeting of the IEA on December 6, 1944, record that its attorney was "calledon" to read the "new contract (proposed) with the Management . . . ." Fol-lowing the reading of the proposed contract, an amendment was proposed forproviding for straight time-and-a-half pay for Saturday work regardless ofwhether or not it was in excess of a 40-hour week actually worked.Thisproposal appears to have been incorporated in the contract as it was finallyexecuted by the parties on January 1, 1945, and represents a concession on thepart of the management.At the December 6 meeting, pursuant to a motionby Landi, it was voted that the proposed contract be posted on the IEA bulletinboards in Respondent's plant for a period of 10 days, for all employees toread, before further action was taken on it.The bulletin boards referred toapparently had been provided for the IEA, separate from Respondent's bulletinboards which had previously been used by the ERO, sometime subsequent tothe recognition agreement.The contract executed by the Respondent and the IBA on January 1, 1945,was for one year's duration and automatically renewed from year to yearunless notice was given by either party within a stipulated period prior to theannual expiration date. It incorporated a recognition clause, the agreed uponwages and hours of work, vacations, seniority, a voluntary check-off of dues,and other clauses not uncommonin agreementsbetween management andemployee representatives.In December 1944, there was an election of permanent officers of the IEA.None of the officers elected at that time appear to have been officers of the EROor otherwise prominently identified with it.5.ConcludingfindingsThe undersigned believes it is clear that the IEA was initiated and sponsoredby a group of ERO officers and representatives, headed by Koopman, who aschairman of the ERO grievance committee since 1942 and as ERO repre-sentative,was one of the outstanding leaders in that organization.WhileKoopman testified that the ERO organizing committee appointed by Landi, EROpresident, did not function, it did not in fact lose its identity as such in theminds of the employees by the accretion of two new members, an officer anda representative of the ERO, and by denominating itself a "brand new organ-izing committee."To all outward appearance it continued to be the organizingcommittee appointed by Landi to "draw up the plans" for a continuance ofthe ERO, said plans to be submitted to the employees at a mass meeting. Thepersonnel of the said ERO organizing committee had been published to theemployees by a posting in respondent's plant of minutes of the ERO meeting atwhich the committee was announced.When the same names, with the addi-tion of two ERO representatives or officers, appeared on the circular announcingthe organizational meeting of the IEA, under the designation of "OrganizingCommittee," the employees would reasonably assume a substantial identitywith the committee appointed by the ERO president. The collection of initia-tion fees inside the plant, some during working hours, by the same representa-tives and officers who had functioned, some of them for years, in connectionwith the company-dominated ERO, further served to identify the new organi-zationwith the old.The respondent contributed to the impetus thus giventhe organizational movement, in that officers and representatives of the ERO,which at that time the respondent had taken no steps to disestablish or disavow, 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarried on their organizational activities on behalf of the IEA, without hin-drance from the respondent,on company premises and, partially at least.company time,and in that the respondent took no action to allay or dissipatethe influences of company domination and control thus carried over from theold organization to the inception and formation of the new.In an analogoussituation it has been stated:The theory is that in cases such as this, where an unaffiliated unionseems to the employees at large to have evolved out of an earlier jointorganization of employer and employees,the Board may take it as datum,in the absence of satisfactory evidence to the contrary,that the employeeswill suppose that the company approved the new, as it did the old, and thattheir choice is for that reason not as free as the statute demands'It is of prime significance that it was not until after the IEA had beenorganizedand had demanded recognition that action was taken by the Respon-dent to disestablish the ERO. Since the ERO was its creature,only the Respon-dent could effectively put an end to it and thus restore to the employeesthe freedom of choice which is theirs under the Act.Here, there was noeffectual hiatus or"cleavage"between the disestablishment of the old and theformation of the new organization'Not having been"cleared of the originalillegal growth,"the field was not "rendered suitable for sowing the seed ofan undominated body . . ." at the time the IEA was formed"Both theBoard andthe Courtshave frequently enunciated the principle that the "effectsof, .employer coercion,inherent in the establishment and maintenance of acompany-dominated organization,can be dispelled only by the recreation ofconditions in which genuinely free choice can be exercised.To this end it isessential, if an ostensibly new organization is set up, that there be `a completebreak between the two unions and a disestablishment of the objectional union,'and that the employees be effectively and unmistakably informed of suchaction.' " 11Here, the disestablishment notice eventually posted was ineffectualto immunize the IEA, since by the date of its posting the IF..khad alreadycompleted its organization and, according to its claims,most of the employeeswere already members.The necessity for a hiatus between the disestablish-nient of the old and the formation of a new organization is particularly indi-cated in a situationsuch asis presented here where,since 1919and until thedisestablishment of the ERO in October 1944,the Respondent had continuouslymaintained the fiction of a bargaining representative through labor organiza-tionsformed, administered,supported,and dominatedby it.As stated bythe Courts,the "effects of long practice persist," 16 and "experience teaches us"Westinghouse Electric and Mfg Co,vN. L R B.,112 F.(2d) 657(C C. A. 2),aft'd in 312 U. S. 660.See also,N.L.R.B. v. International Ass'nofMachinists,311 U. S. 72, in which the Court stated:"Where the employees would have just causeto believe that solicitors professedly for a labor organization were acting on behalfof the management,the Board would be justified in concluding that they did not havethe complete and unhampered freedom of choice which the Act contemplates."Theundersigned believes it is clear that Koopman,the prime mover in the establishmentof the IEA,as well as other officers of the ERO because of the prominent part theyhad taken in the affairs of the company-dominated ERO, were identified in the mindsof employees with management in their organizing activities13 SeeWestern Union Telegraph Company v. N. L. R.B.,113 F. (2d) 992(C. C. A. 2) ;N L R. B.v.Condenser Corp.of America,etal.,128 F.(2d) 67(C. C A 3)14E. I.du Pont de Nemours dCo.v.N. L. R. B.,116 F.(2d) 388(C.C.A. 4),cert. den. 313 U. S. 571.16 Standard Oil Company T. N L. R.B.,138 F. (2d) 885(C C. A 2).1SouthernBellTelephone and TelegraphCo. v. N.L.R. B., 319 U S. 50, reversing129 F.(2d) 410 (C. C. A. 5). NEPTUNE METERCOMPANY305that such a long continuedinfluence doesnot suddenlyevaporate." 31While the Respondent, on advice of counsel, refused the IEA's first demandfor recognition, a few weeks later and before the Board had issued its finaldecision and order disestablishing the ERO, it executed a recognition agree-ment with the IRA, although at that time it had noticeof conflicting claimsof representation affecting its foundry department.The Molders' request forrecognition had been met with a flat refusal unless it first obtained Boardcertification.Such a refusal precluded a settlement of the Molders' claimsby an informal card check and it is immaterial if in the face of such a refusalthe representative of the Molders made no offer to prove its majority by itshow of cards. In view of the entire circumstances as reflected by the record,the Respondent's acceptance of the IRA on thebasis ofan informal cardcheck, not participated in by the Board, manifested a haste to cement its rela-tions with the IRA to the exclusion of outside labor organizations. Respondent'sargument that because the IRA held membership cards of a majority of em-ployees at the time recognition was granted, it had no alternative under theAct but to recognize it, does not meet the Issue, since under the findings here-tofore made it cannot be said that the IEA represented an uncoerced majority.The undersigned finds that because of the circumstances attending the for-mation of the IRA, related in detail above, Respondent's employees wouldreasonably conclude "that the company approved the new, as it did the old"organization and that their choice was "for that reasonnot as free as the sta-tute demands.""The undersigned further finds that the Respondent's recog-nition of the IRA as exclusive bargaining representative,and subsequentexecution of a contract with it, in view of the total situation, constituted assist-ance within the meaning of the Act.Although convinced and finding that the IEA was initiated, sponsored, andformed as a successor organization to the ERO, and that theinfluences ofcompany domination therefore prevailed at its inception and formation, theundersigned further finds that the IRA asan organizationdiffers structuallyfrom the ERO in that the constitution and bylaws of the former provide,inter alia,for regular meetings of the generalmembership,membership duesand initiation fees, and autonomy in the election of officers and further con-duct of Itsbusinessas a labororganization.Officers chosen, with few excep-tions, have not been prominently identified with the prior company-dominatedorganizations.Beginning with the organizational meeting of August 30, 1944,all of its meetings appear to have been held away from Respondent's prem-ises and outside of working hours.No supervisors or officers of the Respondenthave participated therein.The contract executed by the IEA and the Respon-dent on January 1, 1945, appears to have been agreed upon after severalbargaining conferences and incorporates certain benefits not previously enjoyedby the employees. Standing alone, it would not seriously challenge the legiti-macy of the organization. In short, it appears that the IEA has made aconsistent effort to divest itself of the indicia of company domination.Toeffectuate the purposes and policies of the Act it appears necessary, however,that the employees be afforded a fair and full opportunity to exercise thefreedom of choice guaranteed by the Act, and this can be accomplished onlyby a "recreation of conditions in which genuinely free choice can be exercised."To that end the undersigned feels constrained, in view of Boardand Courtdecisions, to recommend the remedy normallyapplied in like cases.37 SperryGyroscopeCo. v. N.L. R. B.,129 F.(2d) 922(C. C. A. 2).29 See footnote 11, supra.G86572-46-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECTOF T$E UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurringin connection with the operations of the Respondent described In Section 1,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.v.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action `in order to effectuate the policies of the Act.The undersigned has found'that the Respondent has dominated and inter-fered with the formation and administration of, and has contributed supportto, the Congress, the EftO,' and the TEA. Since the Congress and the EROas such have been dissolved and there appears to be no likelihood of thereestablishment of either, no order will be herein recommended specificallydirected against them.The effect and consequence of the Respondent's domi-nation and support of the TEA, as well as the continued recognition of theTEA as bargaining representative of its employees, constitute a continuingobstacle to the free exercise by its employees of their right to self-organizationhad to bargain collectively through representatives of their own choosing.Because of the Respondent's illegal conduct, the TEA is incapable of servingthe Respondent's employees as a genuine collective bargainingagency.More-over, the continued recognition of the IEA would be obstructive of the freeexercise by the employees of the rights guaranteed to them by the Act. Ac-cordingly, it will be recommended that the Respondent disestablish and with-draw all recognition from the TEA as the representative of any of its employeesfor the purpose of dealing with it concerning grievances, labor disputes, wages.rates of pay, hours of employment, or other conditions of employment.Respondent's contract of January 1, 1945, with the TEA, constituted andwas a part of the unfair labor practices. It will therefore be recommendedthat the Respondent cease and desist from giving effect thereto.Nothing,herein shall be taken to require the Respondent to vary those wages, hours,seniority, and other such substantive features of its relations with the employeesthemselves which the Respondent has established in performance of the saidcontract, or any revision, extension, renewal, or modification thereof.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Electrical, Radio &MachineWorkers of America, affiliated withthe Congress of Industrial Organizations,and Independent Employees Asso-ciation,unaffiliated,are labor organizations,and Congress of Neptune MeterCompany andEmployees'Representative Organizationwere labororganizations.within the meaning of Section 2 ,(5) of the Act,2.By dominatingand interfering with the formation and administration ofCongress of Neptune Meter Company, Employees' RepresentativeOrganization,and Independent Employees Association, and by contributing support thereto, NEPTUNE METER COMPANY307the Respondent has engaged in and, as to the IEA, is engaging in, unfairlabor practices within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices,within the meaning of Section8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law,the undersigned recommends that the Respondent, Neptune Meter Company, itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Dominating or interfering with the formation or administration ofIndependent Employees Association,or any other labor organization of itsemployees,and from contributing support to Independent Employees' Asso-ciation, or any other labor organization of its employees ;(b)Giving effect to any and all contracts,supplements thereto, or modifica-tions thereof,with Independent Employees Association;(c) In any other manner interfering with, restraining, or coercing its employ-ees in the exercise of the rights to self-organization,to form labor organizations,to join or assist United Electrical Workers of America, affiliated with theC. I. 0., International Molders and Foundry Workers of North America, affili-ated with the A. F. of L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Independent Employees Association, asthe representative of any of its employees for the purpose of dealing withtheRespondent concerning grievances, labor disputes,wages, rates of pay,hours of employment,or other conditions of employment,and completely dises-tablish said Independent Employees Association as such representative;(b) Post at its plant at Long Island City, New York, copies of the notice-attached hereto, marked "Appendix A "Copies of said notice, to be fur-nished by the Regional Director of the Second Region, shall, after being dulysigned by the Respondent's representative,be posted by the Respondent imme-diately upon receipt thereof,and maintained by it for sixty(60) consecutivedays thereafter,in conspicuous places, including all placeswhere notices toemployees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered byany other material ;(c)File with the Regional Director of the Second Region on or before ten(10) days from the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form inwhich theRespondent hascompliedwith the foregoingrecommendations.It is further recommended that unless on or before ten (10)days from thereceipt of this Intermediate Report, the Respondent notifies the RegionalDirector in writing that it will comply with the foregoing recommendations, 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Board issue an order requiring the Respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board,Series, 3, as amended,effective July 12, 1944,any party or counsel for the Board may within fifteen(15) days from thedate of the entry of the order transferring the case to the Board,pursuantto Section 32 of Article II of said Rules and Regulations file with the Board,Rochambeau Building,Washington,D. C., an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections)as he relies upon,together with the original and fourcopies of a brief in support thereof.Immediately upon the filing of suchstatement of exceptions and/or brief,the party or counsel for the Board filingthe same shall serve a copy thereof upon each of the other parties and shallfile a copy with the Regional Director.As further provided in said Section 33,should any party desire permission to argue orally before the Board,requesttherefor must be made in writing within ten (10)days from the date of theorder transferring the case to the Board.WILLIAM E.SPENCEB,Dated June 16, 1945.Trial Examiner.)